     Case: 1:19-cv-04690 Document #: 74 Filed: 12/22/20 Page 1 of 3 PageID #:2061




                          IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

THE MAYA GROUP, INC.,

       Plaintiff,                                             Case No.: 1:19-cv-04690

v.                                                            Judge Robert M. Dow, Jr.

THE PARTNERSHIPS AND UNINCORPORATED                           Magistrate Judge Mary M. Rowland
ASSOCIATIONS IDENTIFIED ON SCHEDULE “A”,

       Defendants.




                              SATISFACTION OF JUDGMENT

       WHEREAS, a judgment was entered in the above action on October 4, 2019 [34] in favor

of Plaintiffs and against the Defendants Identified in Amended Schedule A. Plaintiffs acknowledge

payment of an agreed upon damages amount, costs, and interest and desires to release this

judgment and hereby fully and completely satisfy the same as to the following Defendants:

                    NO.                                DEFENDANT
                    238                       SHUAILINTANG Official Store
                    528                              Shop4421159 Store
                    233                               Ordernow Store
                    255                              exclamation mark
                    256                               Uncle Bill Store
                    259                                Common Truth
                    358                          Pro Lighting & Tool Store
                    361                               KidsWorld Store
                    387                             Universalmall Store
                    436                              Warm 0ffical Store
   Case: 1:19-cv-04690 Document #: 74 Filed: 12/22/20 Page 2 of 3 PageID #:2062




                 444                              chinatera Angelbaby Store
                 484                                 Homestorage Store
                 513                                  Estar House Store
                 552                               House Life market Store
                 563                                  UGood Life Store



       THEREFORE, full and complete satisfaction of said judgment as to above identified

Defendants is hereby acknowledged, and the Clerk of the Court is hereby authorized and directed

to make an entry of the full and complete satisfaction on the docket of said judgment.
Case: 1:19-cv-04690 Document #: 74 Filed: 12/22/20 Page 3 of 3 PageID #:2063



                                               Respectfully submitted,
  Dated: December 18, 2020




                                               Yanling Jiang (Bar No. 6309336)
                                               JianglP LLC
                                               3 l 2-675-6297
                                               l l l West Jackson BLVD STE 1700
                                               Chicago, IL 60604
                                               Telephone: 312-675-6297
                                               Email: yanling@jiangip.com
                                               ATTORNEY FOR PLAINTIFF



  Subscribed and sworn before me by Yanling Jiang, on this 18th day of December, 2020.



  Given under by hand and notarial seal.




                                               Notary Public
                  MICHAEL SEVERT
                    Official Seal
      1    Notary Public • State of Illinois
      , My Commis sion Expires Sep 11, 2023
                                                           :tl
                                               State of ---------

                                               County of
